DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wales et al (US 7,559,450), hereinafter Wales, in view of Adams et al (US 6,126,058), hereinafter Adams.

Regarding claim 1, Wales discloses a surgical stapler (Fig. 1, item 10) for stapling tissue of a patient, comprising: 
A handle (Fig. 1, item 22); 
A shaft (Fig. 1, item 16) extending from said handle, wherein said shaft defines a longitudinal axis; 
(Fig. 1, item 20), comprising: 
A staple cartridge (Fig. 4, item 178) comprising a plurality of staples (Fig. 4, item 182); and 
An anvil (Fig. 4, item 42), comprising: 
A tissue compression surface (Fig. 5, item 190); and 
Staple forming pockets (Fig. 5, item 190) defined in said tissue compression surface; 
An articulation joint (Fig. 2, item 14), wherein said end effector is rotatably connected to said shaft about said articulation joint (Fig. 2), wherein said end effector is rotatable between an unarticulated configuration (Fig. 1, item 14) and an articulated configuration (Fig. 2, item 14); 
An articulation drive system (Fig. 16, item 230) configured to articulate said end effector relative to said shaft; 
A dampener (Fig. 16, items 236, 238)  mounted to said shaft and said end effector, wherein said dampener is configured to prevent said end effector from being back-driven from said articulated configuration into said unarticulated configuration (Col. 13, line 45-Col. 14, line 12), and wherein said dampener comprises a flowable dampening medium (Fig. 16, items 236, 238); and 
A firing system (Fig. 4, item 66) configured to deploy said staples along a firing path (Col. 7, lines 54-64).
Wales is silent about wherein said tissue compression surface is orthogonal to said longitudinal axis when said end effector is in said unarticulated configuration, and wherein said tissue compression surface is not orthogonal to said longitudinal axis when said end effector is in said articulated configuration.
However, Adams teaches a surgical stapler (Fig. 2) wherein said tissue compression surface (Fig. 1, item 14) is orthogonal to said longitudinal axis (Fig. 1, longitudinal axis extends along shaft 12) when said end effector is in said unarticulated configuration (Fig. 1, end effector 2 is in the unarticulated position), and wherein said tissue compression surface is not orthogonal to said longitudinal axis when said end effector is in said articulated configuration (Fig. 2).
(Adams, Col. 1, lines 10-16).

Regarding claim 2, Wales discloses the surgical stapler wherein said dampener comprises foam (Col. 18, line 46-Col. 19, line 10).

Regarding claim 3, Wales discloses the surgical stapler wherein said dampener comprises a piston (Fig. 16, item 240).

Regarding claim 4, Wales is silent about the surgical stapler further comprising a drive system (Fig. 3, item 66) configured to engage the patient tissue and propel said end effector along said firing path.
Wales is silent about the drive system being a motorized drive system.
However, Adams discloses a motorized drive system (Fig. 4, item 103, 105) (Col. 19, lines 20-36) configured to engage the patient tissue and propel said end effector along said firing path (Col. 5, lines 30-57).
It would have been obvious to a person of ordinary skill in the art having the teachings of Wales and Adams at the effective filing date of the invention to modify the surgical stapler of Wales to incorporate the motorized drive system of Adams.  A person of ordinary skill in the art would have been motivated to make such change in order to increase the accuracy and efficiency of the system.

Regarding claim 5, as combined above, Wales discloses the surgical stapler wherein said drive system comprises a first driver (Fig. 16, item 272) configured to push said end effector in a first direction (Col. 13, line 45-Col. 14, line 11) and a second driver (Fig. 16, item 272) configured to push said end effector in a second direction (Col. 13, line 45-Col. 14, line 11).


Regarding claim 6, Wales discloses the surgical stapler wherein said end effector comprises a first recess (Fig. 16, item 258) configured to receive a push end of said first driver (Col. 13, line 45-Col. 14, line 11) and a second recess (Fig. 16, item 264) configured to receive a push end of said second driver (Col. 13, line 45-Col. 14, line 11).

Regarding claim 7, Wales is silent about the surgical stapler wherein said motorized drive system comprises a foot configured to engage the patient tissue.
However, Adams teaches said motorized drive system comprises a foot (Fig. 3, item 108) configured to engage the patient tissue.
It would have been obvious to a person of ordinary skill in the art having the teachings of Wales and Adams at the effective filing date of the invention to modify the surgical stapler of Wales to include the foot of Adams.  A person of ordinary skill in the art would have been motivated to make such change in order to position the tissue during the procedure (Adams, Col. 7, lines 20-31).

Regarding claim 8, as combined above, Wales in view of Adams teaches the surgical stapler wherein said foot is selectively engageable and disengageable with the patient tissue (Adams, Col. 7, lines 7-31).

Regarding claim 10, Wales discloses the surgical stapler wherein said end effector defines an end effector axis (Fig. 9, end effector axis runs through end effector 1900), wherein said end effector axis is aligned with said longitudinal axis when said end effector is in said unarticulated configuration (Fig. 1, end effector is in unarticulated configuration), and wherein said end effector axis is transverse to said longitudinal axis when said end effector is in said articulated configuration (Fig. 9, end effector axis is transverse to longitudinal axis).

Regarding claim 11, Wales is silent about the surgical stapler wherein said end effector is rotatable about a first articulation axis between said unarticulated configuration and said articulated configuration, wherein said end effector is rotatable about a second articulation axis between said unarticulated configuration and said articulated configuration, and wherein said first articulation axis is different than said second articulation axis.
However, Adams teaches said end effector is rotatable about a first articulation axis (Col. 5, lines 30-57) between said unarticulated configuration and said articulated configuration, wherein said end effector is rotatable about a second articulation axis (Col. 5, lines 30-57) between said unarticulated configuration and said articulated configuration, and wherein said first articulation axis is different than said second articulation axis (Col. 5, lines 30-57).
It would have been obvious to a person of ordinary skill in the art having the teachings of Wales and Adams at the effective filing date of the invention to modify the surgical stapler of Wales to include the multiple articulation axes of Adams.  A person of ordinary skill in the art would have been motivated to make such change in order to allow for precise positioning of the end effector during the procedure.

Regarding claim 12, as combined above, Wales in view of Adams teaches the surgical stapler wherein said first articulation axis is orthogonal to said second articulation axis (Adams, Col. 5, lines 30-57).

Regarding claim 13, Wales discloses the surgical stapler wherein said dampener is configured to prevent said end effector from being back-driven about said first articulation axis (Col. 13, line 45-Col. 14-line 11).

Regarding claim 14, Wales discloses the surgical stapler wherein said dampener is configured to prevent said end effector from being back-driven about said second articulation axis (Col. 13, line 45-Col. 14-line 11).

Regarding claim 15, Wales discloses a surgical stapler (Fig. 1, item 10) for stapling tissue of a patient, comprising: 
A handle (Fig. 1, item 22); 
A shaft (Fig. 1, item 16) extending from said handle, wherein said shaft defines a longitudinal axis; 
An end effector (Fig. 1, item 20), comprising: 
	An end effector tissue compression surface (Fig. 1, item 188);
A cluster of staples (Fig. 4, item 182); and 
An anvil (Fig. 4, item 42), comprising: 
An anvil tissue compression surface (Fig. 5, item 190) wherein a tissue gap (Fig. 4, tissue gap is between anvil surface 190 and end effector surface 188) is defined between said end effector tissue compression surface and said anvil tissue compression surface; and 
Staple forming pockets (Fig. 5, item 190) defined in said tissue compression surface; 
An articulation joint (Fig. 2, item 14), wherein said end effector is rotatably connected to said shaft about said articulation joint (Fig. 2), wherein said end effector is rotatable between an unarticulated configuration (Fig. 1, item 14) and an articulated configuration (Fig. 2, item 14); 
An articulation drive system (Fig. 16, item 230) configured to articulate said end effector relative to said shaft; 
A dampener (Fig. 16, items 236, 238)  mounted to said shaft and said end effector, wherein said dampener is configured to prevent said end effector from being back-driven from said articulated configuration into said unarticulated configuration (Col. 13, line 45-Col. 14, line 12), and wherein said dampener comprises a flowable dampening medium (Fig. 16, items 236, 238); and 
A firing system (Fig. 4, item 66) configured to deploy said staples along a firing path (Col. 7, lines 54-64).

However, Adams teaches a surgical stapler (Fig. 2) wherein said tissue gap (Fig. 1, item 14) is orthogonal to said longitudinal axis (Fig. 1, longitudinal axis extends along shaft 12) when said end effector is in said unarticulated configuration (Fig. 1, end effector 2 is in the unarticulated position), and wherein said tissue gap is not orthogonal to said longitudinal axis when said end effector is in said articulated configuration (Fig. 2).
It would have been obvious to a person of ordinary skill in the art having the teachings of Wales and Adams at the effective filing date of the invention to modify the surgical stapler to include the tissue compression surface orientation of Adams.  A person of ordinary skill in the art would have been motivated to make such change in order to perform resection procedures for resectioning lesions in tubular organs (Adams, Col. 1, lines 10-16).

Regarding claim 18, Wales discloses a surgical stapler (Fig. 1, item 10) for stapling tissue of a patient, comprising: 
A handle (Fig. 1, item 22); 
A shaft (Fig. 1, item 16) extending from said handle, wherein said shaft defines a longitudinal axis; 
An end effector (Fig. 1, item 20), comprising: 
	An end effector tissue compression surface (Fig. 1, item 188);
A cartridge of staples (Fig. 4, item 182); and 
An anvil (Fig. 4, item 42), comprising: 
An anvil tissue compression surface (Fig. 5, item 190) wherein a tissue gap (Fig. 4, tissue gap is between anvil surface 190 and end effector surface 188) is defined between said end effector tissue compression surface and said anvil tissue compression surface; and 
(Fig. 5, item 190) defined in said anvil tissue compression surface; 
An articulation joint (Fig. 2, item 14), wherein said end effector is rotatably connected to said shaft about said articulation joint (Fig. 2), wherein said end effector is rotatable between a first orientation (Fig. 1, item 14) and a second orientation (Fig. 2, item 14); 
An articulation drive system (Fig. 16, item 230) configured to articulate said end effector relative to said shaft; 
A dampener (Fig. 16, items 236, 238)  mounted to said shaft and said end effector, wherein said dampener is configured to prevent said end effector from being back-driven from said second orientation into said first orientation (Col. 13, line 45-Col. 14, line 12), and wherein said dampener comprises a flowable dampening medium (Fig. 16, items 236, 238); and 
A firing system (Fig. 4, item 66) configured to deploy said staples along a firing path (Col. 7, lines 54-64).
Wales is silent about wherein said tissue gap faces said longitudinal axis when said end effector is in said first orientation, and wherein said tissue gap extends at an angle to said longitudinal axis when said end effector is in said second orientation.
However, Adams teaches a surgical stapler (Fig. 2) wherein said tissue gap (Fig. 1, item 14) is faces said longitudinal axis (Fig. 1, longitudinal axis extends along shaft 12) when said end effector is in said first orientation (Fig. 1, end effector 2 is in the unarticulated position), and wherein said tissue gap extends at an angle to said longitudinal axis when said end effector is in said second orientation (Fig. 2).
It would have been obvious to a person of ordinary skill in the art having the teachings of Wales and Adams at the effective filing date of the invention to modify the surgical stapler to include the tissue compression surface orientation of Adams.  A person of ordinary skill in the art would have been motivated to make such change in order to perform resection procedures for resectioning lesions in tubular organs (Adams, Col. 1, lines 10-16).

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-15 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 9, 16, 17, 19, and 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541.  The examiner can normally be reached on Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731